Exhibit 10.64

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THE EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

AMENDMENT NO. TWO

TO

LICENSE AGREEMENT

THIS AMENDMENT NUMBER TWO TO LICENSE AGREEMENT FOR INTERFERON GAMMA
(“Amendment”) is entered into effective January 15, 1999, by and between
Genentech, Inc. (“Genentech”) and Connetics Corporation (“Connetics”).

R E C I T A L S

 

A. The Parties have previously entered into that certain License Agreement for
Interferon Gamma, dated May 5, 1998, as amended on December 23, 1998 (the
“License Agreement”).

 

B. Pursuant to Section 2.3(c) of the License Agreement, Connetics has the right
to sublicense certain of its rights under the Agreement to InterMune
Pharmaceutical, Inc. (“InterMune”), and has in fact entered into a sublicense to
that effect dated August 21, 1998

 

C. On December 3, 1998, the Parties entered into a Letter Agreement to document
the intent and agreement of Connetics and Genentech with respect to additional
terms governing the transfer and distribution of Interferon Gamma-1B, pending
the preparation of an amendment to the License Agreement.

 

D. The Parties now desire to enter into a definitive amendment to the License
Agreement, effective as of the date first written above, to permit a limited
distribution of Interferon Gamma-1B by Connetics or its sublicensee under
Genentech labels and to add other additional terms governing the transfer and
distribution of Interferon Gamma-1B.

NOW THEREFORE, the Parties hereby agree as follows:

AGREEMENT

 

1. Terms not otherwise defined in this Amendment shall have the meanings defined
in the License Agreement.

 

2. Section 1.29 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

1.29 “Transfer Date” shall mean January 15, 1999, unless otherwise mutually
agreed to in writing by the Parties.



--------------------------------------------------------------------------------

3. A new Section 1.30 is added to the License Agreement to read in its entirety
as follows:

1.30 “Connetics Product” shall mean Finished Product under the ACTIMMUNE®
trademark and labeled under the name of Connetics or its sublicensee. For
clarification, all terms and conditions of this Agreement that apply to Finished
Product shall also apply to Connetics Product.

 

4. A new Section 1.31 is added to the License Agreement to read in its entirety
as follows:

1.31 “Distribution Period” shall mean the period of time beginning January 15,
1999 and ending on the earlier of: (a) the first date on which Genentech
supplies InterMune with Connetics Product or (b) sixty (60) days after
InterMune’s receipt of a license from the FDA to sell Interferon Gamma-1B for
CGD.

 

5. A new Section 1.32 is added to the License Agreement to read in its entirety
as follows:

1.32 “Genentech Finished Product” shall mean Genentech’s inventory of Interferon
Gamma-1B under the ACTIMMUNE® trademark and labeled under Genentech’s name. For
clarification, Genentech Finished Product is a Licensed Product under this
Agreement.

 

6. A new Section 1.33 is added to the License Agreement to read in its entirety
as follows:

1.33 “Genentech Bulk Product” shall mean Genentech’s inventory of Interferon
Gamma-1B bulk protein existing as of the Transfer Date.

 

7. A new Section 1.34 is added to the License Agreement to read in its entirety
as follows:

1.34 “Genentech Product” shall mean, together, Genentech Finished Product and
Genentech Bulk Product.

 

8. A new Section 1.35 is added to the License Agreement to read in its entirety
as follows:

1.35 “Fully Burdened Manufacturing Cost” shall mean ***
                                                                     
                                                             , which shall be
comprised of the sum of: ***                                              
                                                                              
                                                                     
                                                                              
            

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

2



--------------------------------------------------------------------------------

                                                                          
                                                            
                                                                              
                                                                               
                                                                
                                                         
                                                                             
                                                                              
                                                                             
                                                                              
                             .

 

9. A new Section 1.36 is added to the License Agreement to read in its entirety
as follows:

1.36 “Third Party Manufacturing Royalties” shall mean all royalties paid or
incurred by Genentech to third parties under licenses taken by Genentech with
respect to patents or patent applications that, but for such license(s), would
be infringed by the manufacture, use, sale, offer for sale or importation of
Genentech Finished Product or Genentech Bulk Product, which royalties are based
on the manufacture and sale of Genentech Finished Product or Genentech Bulk
Product by Genentech (or its contract manufacturer) or by Connetics or its
sublicensees (or a contract manufacturer on their behalf). Genentech shall
notify Connetics in writing during the term of this Agreement if it becomes
aware of any Third Party Manufacturing Royalties.

 

10. A new Subsection 2.5(k) is added to the License Agreement to read in its
entirety as follows:

2.5(k) Provided that all the activities listed on Exhibit H attached hereto are
completed, Genentech also shall transfer to Connetics or its sublicensee on the
Transfer Date all responsibility for the distribution, sales and product support
of Genentech Finished Product, in the Territory, for the treatment of infections
associated with CGD, subject to the provisions of Section 4.3 below and the
following terms and conditions:

(i) Product support of Genentech Finished Product shall include, without
limitation, all financial services, all reporting required by federal and state
law or regulation, professional services, customer inquiries, product returns,
government chargebacks, product refunds, and patient assistance programs, except
for the processing of state Medicaid invoices and certain product returns, as
provided in Subsections 2.5(k)(iii) and (iv) below.

(ii) Connetics or its sublicensee shall sell and distribute Genentech Finished
Product only during the Distribution Period, after which time Connetics or its
sublicensee shall market, sell and distribute Connetics Product, or other
Finished Product, for CGD. Notwithstanding the foregoing, for a period of ten
(10) business days after the last day of the Distribution Period, Connetics or
its sublicensee may continue to sell and distribute its existing inventory of
Genentech Finished Product in order to reduce or exhaust

 

3



--------------------------------------------------------------------------------

such existing inventory. Under no circumstances, however, will Genentech be
required to manufacture, fill, label, package, or otherwise supply Genentech
Finished Product to Connetics or its sublicensees after the end of the
Distribution Period. After the Distribution Period Connetics or its sublicensees
shall retain full responsibility, and provide all product support, for all
Genentech Product sold or distributed by Genentech, Connetics or its
sublicensees, prior to, during and after the Distribution Period, including
without limitation, Genentech Product in distribution channels.

(iii) Notwithstanding the above, Genentech shall remain responsible for
processing state Medicaid invoices for Genentech Finished Product, in accordance
with this subsection, during the Distribution Period and for that period of time
after the Distribution Period during which states continue to send Medicaid
rebate invoices for Genentech Finished Product sold under the Genentech NDC
label number 50242. Within fifteen (15) days after the end of each calendar
quarter, Connetics or its sublicensee shall supply Genentech with a report of
its Average Manufacturer Price (“AMP”) and Best Price (“BP”), as defined in the
U.S. Omnibus Budget Reconciliation Act of 1990 (“OBRA 90”), for Genentech
Finished Product for such quarter, and detailed calculations determining such
AMP and BP. The AMP, BP and supporting calculations shall be based on the carton
price for Genentech Finished Product. Genentech shall report such quarterly AMP
and BP to the Health Care Finance Administration as required by law and
regulation, and will also process state Medicaid rebate invoices received for
Genentech Finished Product. Genentech will pay, adjust or dispute the state
Medicaid rebate invoices as permitted under OBRA 90. Within sixty (60) days of
receipt of an invoice from Genentech, Connetics or its sublicensee will
reimburse Genentech the full amounts of Medicaid rebates paid by Genentech.
Genentech will have the right to examine, but not more than once every calendar
year, the books of account and records of Connetics and its sublicensees for the
purpose of determining the correctness of the quarterly reports provided by
Connetics or its sublicensees under this subsection. If Genentech reasonably
determines that any such reports(s) were incorrect, Connetics shall pay
Genentech’s costs of correcting its reports to federal agencies and will also
pay any penalties or fees associated with such incorrect reporting.

(iv) As of the Transfer Date, Connetics or its sublicensees will be; responsible
for processing returns and related credits for all Finished Product, except that
Genentech will process credits for returns of Genentech Finished Product if
Genentech receives a returned Genentech Finished Product from a third party.
Within sixty (60) days of receipt of an invoice from Genentech, Connetics or its
sublicensees will reimburse Genentech for such return credits processed by
Genentech.

 

4



--------------------------------------------------------------------------------

(v) Connetics or its sublicensees shall be responsible for all government
chargebacks for Genentech Finished Product sold by wholesalers to customers on
and after the Transfer Date, and for all government chargebacks for all
Connetics Product and other Finished Product sold by Connetics and its
sublicensees.

(vi) Connetics and its sublicensees shall not actively market or promote
Interferon Gamma-1B during the Distribution Period and while selling or
distributing Genentech Finished Product. During the Distribution Period,
Connetics and its sublicensees shall not distribute any notice, publication or
make any presentation to any third party regarding Interferon Gamma-1B without
Genenetch’s prior review of such notice, publication or presentation, and
receipt of Genentech’s prior written consent. Connetics and its sublicensees
shall not sell Genentech Finished Product at a price higher than that charged by
Genentech on January 14, 1999.

 

11. A new Section 2.5(l) is added to the License Agreement to read in its
entirety as follows:

2.5(l) Connetics agrees that, as of the Transfer Date and under the terms and
conditions below, it or its sublicensee will supply Genentech Finished Product
to those certain patients in the U.S. to whom Genentech has an existing
contractual or regulatory obligation to supply Interferon Gamma-1B, including
prior clinical study patients. In addition, Connetics or its sublicensee will
supply Genentech Finished Product to Hoffman-LaRoche Canada Limited (“Roche
Canada”) for distribution to patients to whom there is a contractual or
regulatory obligation to supply Interferon Gamma-1B. Connetics also agrees that
it or its sublicensee will supply Genentech Finished Product free of charge to
those ***     oncology study patients (including ***   National Cancer Institute
oncology clinical trial patients) who are continuing to receive Interferon
Gamma-1B. Genentech shall supply a list of all such patients, and information
regarding the amount and destination of such Interferon Gamma-1B, as soon as
reasonably possible. After the end of the Distribution Period, Connetics or its
sublicensee shall supply Connetics Product, or other Finished Product, to such
patients and to Roche Canada in the same quantities. No other right or license
is implied or granted to Connetics or its sublicensees to distribute Genentech
Finished Product, or any other Licensed Product, outside the Field of Use or
outside the Territory.

(i) To supply the patients and Roche Canada as described above, Connetics or its
sublicensee shall pay a price for such Genentech Finished Product, and such
Connetics Product and other Finished Product supplied by Genentech, equal to
***             percent (*** ) of Genentech’s Fully Burdened Manufacturing Cost,
plus ***     of Third Party Manufacturing

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

5



--------------------------------------------------------------------------------

Royalties attributable to the manufacture or distribution of such Genentech
Finished Product or other Finished Product.

(ii) For U.S. CGD clinical study patients that do not qualify for Connetics’ (or
its sublicensee’s) indigent patient program, Connetics (or its sublicensee)
shall supply, at its own cost, Genentech Finished Product and Finished Product
to such patients free of charge for a period of time ending not later than
December 31, 1999. Connetics (or its sublicensee) shall notify such patients
that such drug shall not continue to be supplied free of charge by Genentech,
Connetics or its sublicensee, and Connetics or its sublicensee shall use its
best efforts to terminate such supply of drug before December 31, 1999, after
reasonable prior notice to such patients. ***
                                         
                                                        
                                                                  
                                                    
                                                                         
                                         
                                                    
                                         
                                                             
                                                                  
                                         
                                                                       
                                                                  
                                                                           
                                             .

(iii) Roche Canada will reimburse Connetics, or its sublicensee, for its cost of
supplying such Genentech Finished Product and Connetics Product to the patients
in Canada under a separate agreement to be negotiated and executed by Roche
Canada and Connetics.

(iv) Connetics, or its sublicensee, will supply Genentech Finished Product and
Finished Product to the ***     oncology patients without charge to Genentech or
to such patients. If, however, Genentech has not extended the Field of Use of
this Agreement to the field of oncology within six (6) months of the Effective
Date of this Amendment No. 2, then Genentech will reimburse Connetics, or its
sublicensee, for the cost of such Genentech Finished Product and Finished
Product during such six month period. If Genentech thereafter extends the Field
of Use to oncology, then as of the effective date of such extension Connetics or
its sublicensee will provide Finished Product to such patients without charge to
Genentech or to such patients. If Genentech does not extend the Field of Use to
oncology, Connetics or its sublicensee will continue to supply such oncology
patients, but Genentech will reimburse Connetics, or its sublicensee, for such
drug in an amount equal to one hundred percent (100%) of the price paid to
Genentech for such Genentech Finished Product and Finished Product and the
direct administrative and distribution costs of providing such drug to such
patients.

 

12. A new Section 4.3 is added to the License Agreement to read in its entirety
as follows:

4.3(a) Genentech shall sell to Connetics, or its sublicensee, Genentech’s
existing inventory of Genentech Product for commercial sale

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

solely for the treatment of infections associated with CGD. Connetics shall pay
a price for such Genentech Product equal to ***                 percent (***   )
of Genentech’s Fully Burdened Manufacturing Cost, plus ***   of Third Party
Manufacturing Royalties attributable to the manufacture or sale of such
Genentech Product.

(b) Genentech shall deliver Genentech Finished Product to Connetics to a single
destination in the United States chosen by Connetics, by carrier identified by
Connetics. Title and risk of loss as to all Genentech Finished Product shall
pass to Connetics at point of origin (FOB Genentech). Connetics shall be
responsible for all freight, freight brokerage, insurance and other costs
associated with shipping Genentech Finished Product hereunder. As soon as
reasonably possible after each shipment of Genentech Finished Product, Genentech
shall forward to Connetics all customary documents concerning the shipment,
including Genentech’s invoice relating to such shipment. To the extent possible,
a certificate of analysis will be included in each shipment. Where it is not
possible to include a certificate of analysis with a shipment, Genentech shall
furnish the same to Connetics as soon as reasonably possible.

(c) Payment by Connetics shall be made within sixty (60) days after Connetics’
receipt of Genentech’s invoice for the supply of Genentech Finished Product. All
payments to Genentech by Connetics under this Agreement shall be made in United
States dollars by wire transfer (or such other reasonable means as Genentech may
direct) to such United States bank account as Genentech may direct. If a wire
transfer is to be made, Connetics shall provide notice at least five (5) days
prior to the date of transfer of the amount of payment and the date good funds
will be received. Such notice should be given to the Treasurer of Genentech at
the address set forth at the beginning of this Agreement or such other address
as Genentech may subsequently direct.

(d) Genentech shall use its best efforts to maintain its Fully Burdened
Manufacturing Cost for Genentech Finished Product at or below the benchmark
costs of ***     dollars (***) per vial of Genentech Finished Product (the
“Benchmark Costs”). All the provisions of Section 2.6(e) of that certain Supply
Agreement, dated May 5, 1998, between Genentech and Connetics, shall apply to
such Benchmark Costs herein.

(e) All transfer of Genentech Finished Product to Connetics or its sublicensee
hereunder shall be subject to the provisions hereof and shall not be subject to
the terms and conditions contained on any purchase order or confirmation by
Genentech, except insofar as any such purchase order or confirmation
establishes: (i) the quantity and form of Genentech Product; (ii) the shipment
date; (iii) the shipment routes and destinations; or (iv) the carrier.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

13. This Amendment supersedes in its entirety the Letter Agreement dated
December 3, 1998.

 

14. All other terms and provisions of the License Agreement, including all
exhibits to that Agreement, will continue in full force and effect as though
fully set forth in this Amendment. Nothing in this Amendment shall be construed
as affecting Connetics’ obligations to be liable and responsible for the
performance of all of the obligations of Connetics and its sublicensees under
the License Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment Number Two to
License Agreement as of the date first written above.

 

Genentech, Inc. Connetics Corporation By:  /s/ Nicholas J. Simon By:  /s/ Thomas
G. Wiggans

Name: Nicholas J. Simon Thomas G. Wiggans Title: Vice President, Business and
Corporate Development President and Chief Executive Officer

Acknowledged and agreed as to InterMune’s rights and obligations hereunder as
Connetics’ sublicensee under the License Agreement:

 

InterMune Pharmaceuticals, Inc. By: /s/ Scott Harkonen Scott Harkonen, M.D.
President

 

8